ORDER

PER CURIAM.
Defendant Adrian Bowman (“Bowman”) appeals from the trial court’s judgment entered upon his convictions by a jury of one count of murder in the first degree, in violation of Section 565.020, RSMo 2000, one count of assault in the first degree, in violation of Section 565.050, RSMo 2000, and two counts of armed criminal action, in violation of Section 571.015, RSMo 2000. Bowman was sentenced to life imprisonment without the possibility of parole on the murder conviction and concurrent sentences of thirty years imprisonment each on the other three convictions.
On appeal, Bowman argues the trial court erred in: (1) overruling his motion for continuance of his sentencing hearing for the purpose of securing the presence of one of the State’s witnesses who would allegedly recant his trial testimony, or in the alternative denying his motion for new trial on the basis of this alleged newly discovered post-trial evidence; and (2) denying Bowman’s request for a mistrial or in the alternative, denying Bowman’s request to replace Juror Number 73, because of alleged exposure to a newspaper article relating to Bowman and his trial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).